Citation Nr: 1506727	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the severance of service connection for peripheral neuropathy of the right upper extremity was proper.

2.  Whether the severance of service connection for peripheral neuropathy of the left upper extremity was proper.

3.  Whether the severance of service connection for peripheral neuropathy of the right lower extremity was proper.

4.  Whether the severance of service connection for peripheral neuropathy of the left lower extremity was proper.

5.  Entitlement to service connection for arthritis of the lower back, to include the thoracic and lumbar spine.

6.  Entitlement to service connection for arthritis of the right hip.

7.  Entitlement to service connection for arthritis of left shoulder.

8.  Entitlement to service connection for arthritis of the right knee.

9.  Entitlement to service connection arthritis of the left knee.

10.  Entitlement to service connection for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970, including service in the Republic of Vietnam from October 1967 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2009 rating decision severed service connection for peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  The June 2011 rating decision denied service connection for arthritis of the lower back, right hip, left shoulder, right knee, left knee, cervical spine, and thoracic and lumbar spine.  As the lower back is made up of the thoracic and lumbar spine, those issues have been combined.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is associated with the claims file.

As explained below, the Board finds clear and unmistakable error in the June 2007 rating decision that awarded service connection on a presumptive basis because the Veteran did not have acute or subacute peripheral neuropathy at that time.  The Veteran has since argued that his neuropathy symptoms began in service, which raises an alternate theory of entitlement that was not addressed in the June 2007 rating decision because of that error.  Thus, the issues of direct service connection for peripheral neuropathy of the right upper extremity,  left upper extremity,  right lower extremity, and left lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for arthritis of the lower back, right hip, left shoulder, right knee, left knee, and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not have a diagnosis of acute or subacute peripheral neuropathy for any extremity at the time of the March 2009 rating decision.  As such, the grant of presumptive service connection was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The criteria to sever service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2014).

3.  The criteria to sever service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2014).

4.  The criteria to sever service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of the information or evidence necessary to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  In cases involving the reduction or severance of service connection, which is an action initiated by the RO as opposed to the Veteran, there are particular notification and assistance procedures that VA must perform.  38 C.F.R. § 3.105(d).  As explained below, VA has satisfied its notification and assistance obligations under the pertinent regulations.


Analysis

The Veteran was granted service connection for peripheral neuropathy of the bilateral upper and lower extremities in a June 2007 rating decision.  At that time, each of the four extremities was rated as 10 percent disabling, effective June 8, 2006.  

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Additionally, VA must satisfy specific notice obligations.  See 38 C.F.R. § 3.105(d).  In this case, these obligations were satisfied.  The RO issued a December 2008 rating decision proposing to severe service connection for peripheral neuropathy of the upper and lower extremities due to a clear and unmistakable error (CUE).  Specifically, the RO noted that the Veteran's peripheral neuropathy had been granted on a presumptive basis under 38 C.F.R. §3.309(e), which provides for presumptive service connection for acute and subacute peripheral neuropathy meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The Veteran's peripheral neuropathy, by contrast, was not acute or subacute as it was not diagnosed for several decades after the Veteran's service and it had not resolved.  This proposed severance was accompanied a December 2008 letter that informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The appellant was given an opportunity to respond and he did in a December 2008 letter.  In a March 2009 rating decision, service connection for peripheral neuropathy of all four extremities was severed effective June 1, 2009.  Thus, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).

The salient question is whether the severance was in accordance with the applicable law and regulations.  In order for VA to sever service connection, it must meet the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned (clear and unmistakable error), except that in making the determination of whether severance of service connection was proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

In this case, the Veteran was award service connection for peripheral neuropathy of all four extremities based on 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e)(2007),  service connection for acute and subacute peripheral neuropathy is presumed for an herbicide exposed veteran.  "Acute and subacute peripheral neuropathy" was defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of the event.  See 38 C.F.R. § 3.309, Note 2.  The Veteran's service in the Republic of Vietnam during the Vietnam Era entitles his to a presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6).  Private treatment records from 2006 show acute sensory neuropathy and sensory axonal polyneuropathy.  The May 2007 VA examination found polyneuropathy.  Nevertheless, the medical evidence of record fails to show acute or subacute peripheral neuropathy.  Moreover, as the Veteran's neuropathy was first diagnosed in 2006, nearly forty years after he left Vietnam, it did not resolve two years after exposure to herbicides, a key indication of acute or subacute neuropathy as defined by Note 2.  Thus, the Veteran's neuropathy did not satisfy the requirements of the presumption.  Therefore, there was clear and unmistakable error in the awards of service connection based on that presumption and the appeal is denied. 


ORDER

Severance of service connection for peripheral neuropathy of the right upper extremity, effectuated by the March 2009 rating decision, was proper.

Severance of service connection for peripheral neuropathy of the left upper extremity, effectuated by the March 2009 rating decision,  was proper.

Severance of service connection for peripheral neuropathy of the right lower extremity, effectuated by the March 2009 rating decision,  was proper.

Severance of service connection for peripheral neuropathy of the left lower extremity, effectuated by the March 2009 rating decision,  was proper.


REMAND

The Veteran was denied service connection for arthritis of the lower back, right hip, left shoulder, right knee, left knee, cervical spine, and thoracic and lumbar spine in a June 2011 rating decision.  He filed a notice of disagreement in August 2011.  The RO issued a statement of the case in October 2012.  The Veteran perfected his appeal by submitting a VA Form 9 that was received in November 2011.

On this November 2011 VA Form 9, the Veteran indicated that he wished to appear at a videoconference hearing before the Board.  Unfortunately, these issues were not included in the June 2013 certification of issues to the Board and no testimony was taken on them at the December 2014 hearing.  The Veteran has not yet received his requested hearing on these matters and should be afforded one.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


